


Exhibit 10.23

Microvision, Inc.
Executive Loan Plan
Term Sheet

Title:   Microvision, Inc. Executive Loan Plan, as amended
Purpose:
 
Executive benefit. No limitations placed on use of funds.
Participants:
 
Executive Officers of Microvision approved by the Board of Directors.
Structure:
 
Unsecured revolving line of credit.
Line Amount:
 
Three times the then current annual salary less any outstanding borrowings under
the Executive Note Plan.
Repayment:
 
Any outstanding balances under the Loan Plan shall be repaid as follows:
 
 
1.
 
Within 12 months following the Executive's termination of employment for any
reason.
 
 
2.
 
The Plan may be terminated at any time by the Board of Directors. Upon such
termination, any outstanding balance shall be repaid to the Company within 30
days or, at the election of the Executive, may be converted to a one-year term
note. Such term note shall bear interest at the minimum IRS rate and shall be
payable in whole or in part prior to its due date without penalty.
Interest:
 
Interest is computed at the minimum IRS rate. Interest is due and payable
annually within 15 days following the end of each year. However, interest is
forgiven as of the last day of any year in which the Executive remains employed
on the last day of that year or during which the Executive terminates due to
permanent and total disability or death.
Collateral:
 
None. Borrowings are unsecured under the Plan.
Effective date:
 
July 15, 2000

--------------------------------------------------------------------------------

PROMISSORY NOTE

$                                                    Date:
 
 
At: Bothell, Washington

For value received,                                                  (the
"Maker") promises to pay to Microvision, Inc. (the "Payee"), the principal sum
of                                                   and         /100 Dollars
($                        ) on the terms and conditions described in this
Promissory Note (the "Note").

Principal shall be due and payable in full (1) within 12 months following the
Maker's termination of employment for any reason or (2) within 30 days of demand
by the Payee upon the termination of Payee's Executive Loan Plan; provided that,
in the event that Payee makes demand in accordance with clause (2), Maker may
elect to deliver to Payee a promissory note in the principal amount equivalent
to the outstanding principal balance hereunder, having a term of one year and
bearing interest at the applicable federal rate. The outstanding principal under
such term note shall be payable in whole or in part prior to its due date
without penalty.

Interest on this Note shall accrue at a rate equal to
                                                 percent
(                        %) per annum. Interest shall be payable annually within
15 days following the end of each year; provided, however, that interest due
hereunder shall be forgiven as of December 31 for any year in which amounts
hereunder shall remain due and owing and (i) as of which date Maker is employed
by Payee or (ii) during which year Maker's employment with Payee has been
terminated due to permanent and total disability or death. Maker acknowledges
that any interest forgiven pursuant to the foregoing clause shall be treated for
tax and accounting purposes as compensation income paid by Payee to Maker.

In no event shall the amount of interest to be paid by Maker hereunder exceed
the maximum interest rate permissible under applicable law. To the extent any
payments are deemed to exceed the maximum interest rate, such excess shall be
applied to the outstanding principal. Any amount that cannot be applied to
principal shall be repaid to Maker.

This Note is unsecured. Principal and interest shall be payable in lawful money
of the United States at the time of the payment.

Maker shall have the right at any time to prepay this Note in full or in part
without penalty or bonus. Any prepayment shall first be applied to accrued but
unpaid interest. Principal and interest payments shall be paid without setoff,
deduction, or counter-claim.

If Maker fails to make the payments hereunder on the date that such payments
become due, or if Maker makes a general assignment for the benefit of creditors
or is subject to any voluntary or involuntary petition in bankruptcy, then Payee
shall have the right and option to declare, without notice or demand of any
kind, that the unpaid principal balance of this Note, together with all accrued
and unpaid interest, is immediately due and payable and this Note shall
thereafter bear interest at the maximum rate permitted to be charged under
applicable usury law. The provisions of this paragraph shall not become
applicable by reason of any petition involuntarily filed against Maker unless
such petition remains undischarged for a period of more than sixty (60) days
after the filing thereof.

This Note shall be construed and enforced in accordance with the laws of the
State of Washington and all of its terms and conditions shall be enforceable by
the successors and assigns of Payee and Maker.

Payments on this Note shall be made without expense to Payee, and Maker agrees
to pay all costs and expenses, including reasonable attorneys' fees, of Payee
incurred in connection with the enforcement of this Note, to the extent that
Payee substantially prevails in any action for enforcement.

Acceptance by Payee of any partial payment shall not be deemed to constitute a
waiver by Payee to require prompt payment of all sums when demanded.

--------------------------------------------------------------------------------


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT OR FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the undersigned has executed this Note, effective as of the
date first written above.

"MAKER"    


--------------------------------------------------------------------------------

Signature
 
 


--------------------------------------------------------------------------------

Print Name
 
 


--------------------------------------------------------------------------------

Social Security #
 
 

--------------------------------------------------------------------------------
